DETAILED ACTION

Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

This is a final Office action responsive to the reply filed on 03/05/2021.

Claims 2-6, 13, 14, 23 and 24 have been amended. 
Claims 7, 9, 16, 20-22, 25 and 26  have been canceled. 
Claims 1-6, 8, 10-15, 17-19, 23, 24, 27 and 28 are pending.
Amended specification was filed for entry.

Claim Objections

Claims 13, 14 and 28 are objected to because of the following informalities:
In Claim 13, line 5, “or loop” should be - - or the loop - -.
In Claim 14, line 12, “the part” should be - - a part - -.
In Claim 14, line 14, “facilitates the use” should be - - facilitates use - -.
In Claim 28, line 4, “or loop” should be - - or the loop - -.
Appropriate correction is required.

Claim Rejections - 35 USC § 102

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 23, 27 and 28 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Toye (US Patent No. 6,823,565).
claim 23, Toye discloses an agricultural sheeting fastening component capable of connecting a length of elongate resiliently extensible flexible material to a section of agricultural sheet material under tension stretching the resiliently extensible material in anchoring the sheet material to a support, the fastening component including an attachment end and two arms at an opposite end of the fastening component to the attachment end, each arm including one or more prongs having a tip adapted to pierce the sheet material to connect the fastening component to the sheet material, the prong(s) extending in a direction away from a junction of the prong to the arm and towards the attachment end of the fastening component, and wherein the prongs each comprise a first prong portion between a bend at the junction of the prong to the arm and a bend intermediate of a length of the prong, and a second prong portion between the bend intermediate of the length of the prong and an end of the prong (see annotated Fig. 4a).  
Regarding claim 27, Toye discloses wherein the arms are joined at an attachment eye at the attachment end of the fastening component, the attachment eye having an entry to the attachment eye defined between two intermediate portions of the two arms (see annotated Fig. 4a).  
Regarding claim 28, Toye discloses wherein the two arms are resiliently movable at least one away from the other when a hook or loop on one end of said length of resiliently extensible material or a length of inextensible material is manually pulled through said entry and into the eye to connect the hook or loop to the fastening component (see annotated Fig. 4a).   

Claim Rejections - 35 USC § 103

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:

A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been 

Claims 1-6, 8,10-13,17-19 and 24 are rejected under 35 U.S.C. 103 as being unpatentable over Toye (US Patent No. 6,823,565).
Regarding claim 1, Toye discloses an agricultural sheeting fastening component capable of connecting a length of elongate resiliently extensible flexible material to a section of agricultural sheet material under tension stretching the resiliently extensible material in anchoring the sheet material to a support, the fastening component including an attachment end comprising an attachment eye, and two arms, each arm including one or more prongs at a prongs end of the fastening component, each prong having a tip adapted to pierce the sheet material to connect the fastening component to the sheet material, wherein a terminating portion of the prong(s) extends in a direction away from a junction of the prong to the arm and towards the attachment end of the fastening component (see annotated Fig. 4a).
Toye discloses the claimed invention except for an angle between the arm and the terminating portion of the prong of between about -25 and about 45 degrees. It would have been obvious to one having ordinary skill in the art at the time the invention was made to have an angle between the arm and the terminating portion of the prong of between about -25 and about 45 degrees, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art. In reAller, 105 USPQ 233.
Regarding claim 2, Toye discloses wherein the terminating portion of the prong(s) extends in a direction away from the junction of the prong to the arm and towards the attachment end of the fastening component (see annotated Fig. 4a).
Toye discloses the claimed invention except for an angle between the arm and the terminating portion of the prong of a about -5 and about 45 degrees. It would have been obvious to one having ordinary skill in the art at the time the invention was made to have an angle between the arm and the terminating portion of the prong of a about -5 and about 45 degrees, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art. In re Alter, 105 USPQ 233.
claim 3, Toye discloses wherein the terminating portion of the prong(s) extends in a direction away from the junction of the prong to the arm and towards the attachment end of the fastening component (see annotated Fig. 4a).
Toye discloses the claimed invention except for an angle between the arm and the terminating portion of the prong of a about +5 and about 45 degrees. It would have been obvious to one having ordinary skill in the art at the time the invention was made to have an angle between the arm and the terminating portion of the prong of a about +5 and about 45 degrees, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art. In re Alter, 105 USPQ 233.
Regarding claim 4, Toye discloses wherein the prongs each comprise a first prong portion between a bend at the junction of the prong to the arm and a bend intermediate of the length of the prong, and a second prong portion between the bend intermediate of a length of the prong and the end of the prong (see annotated Fig. 4a).
Regarding claim 5, Toye discloses the claimed invention except the bend at the junction of the prong to the arm is at an angle more acute than the bend intermediate of the length of the prong. It would have been an obvious matter of design choice to have the bend at the junction of the prong to the arm is at an angle more acute than the bend intermediate of the length of the prong, since such a modification would have involved a mere change in the shape of a component. A change in shape is generally recognized as being within the level which a person of ordinary skill in the art would have found obvious absent persuasive evidence that the particular shape of the claimed fastening component was significant. In re Dailey, 357 F.2d 669, 149 USPQ 47 (CCPA 1966).
Regarding claim 6, Toye discloses wherein the first prong portion is longer than the second prong portion (see annotated Fig. 4a).
Regarding claim 8, Toye discloses wherein the ends of the prongs terminate closer to a longitudinal axis of the fastening component between the arms than are the junctions of the prongs to the arms (see annotated Fig. 4a).   
claim 10, Toye discloses wherein the end of each prong comprises an angled end face defining a tip, and wherein the angled end face of each prong are similarly oriented (see annotated Fig. 4a).  
Regarding claim 11, Toye discloses wherein the end of each prong comprises an angled end face defining a tip, and wherein the angled end face of each prong are oppositely oriented (see annotated Fig. 4a).  
Regarding claim 12, Toye discloses wherein the arms are joined at the attachment eye, the attachment eye having an entry to the attachment eye defined between two intermediate portions of the two arms (see annotated Fig. 4a).  
Regarding claim 13, Toye discloses wherein the two arms are resiliently movable at least one away from the other when a hook or loop on one end of said length of resiliently extensible material or a length of inextensible material is manually pulled through said entry and into the eye to connect the hook or loop to the fastening component (see annotated Fig. 4a).
Regarding claim 17, Toye discloses wherein the component is formed from a length of wire, each end of which forms a prong of the component (see annotated Fig. 4a).  
Regarding claim 18, Toye discloses wherein the ends of the length of wire are cut at an angle to define tips of the prongs (see annotated Fig. 4a).
Regarding claim 19, Toye discloses in combination with a length of resiliently extensible material, arranged to be releasably attached at the other end to the support (see Fig. 2).  
Regarding claim 24, Toye discloses the claimed invention except the bend at the junction of the prong to the arm is at an angle more acute than the bend intermediate of the length of the prong. It would have been an obvious matter of design choice to have the bend at the junction of the prong to the arm is at an angle more acute than the bend intermediate of the length of the prong, since such a modification would have involved a mere change in the shape of a component. A change in shape is generally recognized as being within the level which a person of ordinary skill in the art would have found obvious absent persuasive evidence that the particular shape of the claimed In re Dailey, 357 F.2d 669, 149 USPQ 47 (CCPA 1966).

    PNG
    media_image1.png
    661
    802
    media_image1.png
    Greyscale

REASONS FOR ALLOWANCE

Claims 14-15 are allowed.

The following is an examiner’s statement of reasons for allowance:
Regarding claim 14, the prior art of record fails to anticipate or render obvious the presently claimed subject matter, when viewed as a whole, requiring the structural combination, or claimed combination of elements defining the invention(s), requiring an angle intermediate of a length of the part of the fastening component comprising the arms and attachment eye which directs the attachment eye away from the prongs at an acute angle to the arms of the fastening component and facilitates the use of the attachment eye as a handle during insertion.  
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably 
Response to Arguments
Applicant's arguments, see pages 9-12 filed 03/05/2021, have been fully considered but they are not persuasive.
Regarding claim 1, Toye broadly discloses a terminating portion of the prong(s) extending in a direction away from a junction of the prong to the arm and towards the attachment end of the fastening component at an angle between the arm and the terminating portion of the prong of between about -25 and about 45 degrees (see annotated Fig. 4a).  Annotated figure 4a depict the arm is coplanar with the first prong portion, therefore the second prong portion appears to have an angle about 45 degrees with respect to the arm.
Regarding claim 4, Toye broadly discloses the prongs each comprise a first prong portion between a bend at the junction of the prong to the arm and a bend intermediate of the length of the prong, and a second prong portion between the bend intermediate of a length of the prong and the end of the prong (see annotated Fig. 4a).
Regarding claim 23, Toye broadly discloses the prong(s) extending in a direction away from a junction of the prong to the arm and towards the attachment end of the fastening component, and wherein the prongs each comprise a first prong portion between a bend at the junction of the prong to the arm and a bend intermediate of a length of the prong, and a second prong portion between the bend intermediate of the length of the prong and an end of the prong (see annotated Fig. 4a).  

Examiner’s Comment

In view of applicant’s amendments to the specification and claims submitted in the reply filed on 03/05/2021, the drawings objections and the claim rejections under 35 USC § 112 indicated in the prior Office action have been withdrawn.

Conclusion

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LOUIS A MERCADO whose telephone number is (571)270-5388.  The examiner can normally be reached on Monday - Friday 8:00 am - 5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Victor Batson can be reached on 571-272-6987.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/LOUIS A. MERCADO/
Examiner
Art Unit 3677


/Robert Sandy/Primary Examiner, Art Unit 3677